Citation Nr: 1210976	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  04-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, to include as a chronic disability resulting from an undiagnosed illness. 

2.  Entitlement to service connection for chronic fatigue, to include as a chronic disability resulting from an undiagnosed illness. 

3.  Entitlement to service connection for sleep disturbances, to include as a chronic disability resulting from an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to January 1994, including in the Southwest Asia Theater of Operations. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims.  The claims were most recently remanded by the Board in September 2010 for additional development and to address due process concerns.  

For the reasons described below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

In regard to the headaches claim, the Board has reviewed the report of a VA miscellaneous neurological disorders examination in September 2011, at which time the Veteran's claims folder was available and reviewed.  Following physical examination, the Veteran was diagnosed with headaches.  It was the examiner's opinion that the Veteran's headaches are at least as likely as not related to his diagnosis of hypertension, a disorder for which service connection is not in effect.  In providing a rationale for this determination, the examiner noted that the Veteran had been treated for hypertension in the past but had not been consistent with treatment and was not currently taking any medications for hypertension.  This opinion is problematic insofar as the examiner, in rendering an "at least as likely as not" opinion, as opposed to a "more likely than not" opinion, left open a fifty percent possibility of a different etiology.  The opinion is not sufficiently definitive in nature for the Board to render a determination at the present time.  Accordingly, it would be helpful to the Board to have the examination report returned to the examiner (or another medical professional) for clarification.

Also, the Veteran's claim for service connection for chronic fatigue, to include as a chronic disability resulting from an undiagnosed illness, was remanded in September 2010 in pertinent part for a VA examination.  The Board specifically instructed the VA examiner to discuss whether the claimed chronic fatigue could be attributed to a known clinical diagnosis if it was not a symptom of PTSD and, if so, to provide an opinion as to whether such diagnosis was at least as likely as not etiologically related to service.  This was not accomplished in the December 2011 VA opinion provided by the VA examiner who conducted the June 2011 mental disorders examination.  While the VA examiner did report that he could only speculate as to whether the claimed condition was due to some unknown condition, he did not provide any discussion, as requested in the Board's remand, as to whether the claimed chronic fatigue constituted a chronic disorder.  These deficiencies must be rectified on remand.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Finally, recent VA treatment records should also be obtained.  The claims file currently contains treatment records from the Orlando VA outpatient treatment clinic (VAOPC), dated through July 2008.  However, it is clear from the claims file that the Veteran has had subsequent VA mental health treatment that bears on his claimed sleep disturbance.  During his June 2011 VA mental disorders examination, he reported visits to his mental health provider for medication rechecks in August 2010 and May 2011, records of which are not included in the claims file, with recent symptoms including auditory hallucinations at night.  These records are certainly pertinent to the claim for service connection for sleep disturbance, given the medical evidence of record suggesting a relationship between such sleep disturbance and the service-connected posttraumatic stress disorder and paranoid schizophrenia.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Orlando VAOPC, dated since July 2008.  All obtained records must be added to the claims file.  If such records are unavailable, this must be documented in the claims file as well.

2.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA medical examination to determine the nature and etiology of the claimed chronic fatigue.  The examiner must review the claims file in conjunction with the examination. 

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and clinical findings on examination, the examiner is requested to provide an assessment corresponding to the claimed disorder.  The examiner is also requested to offer the following opinions: 

(a) Is the claimed chronic fatigue more likely than not (e.g., a greater than 50 percent probability) explainable as a symptom of the Veteran's service-connected psychiatric disability? 

(b) If the answer to (a) is no, can the claimed chronic fatigue be attributed to a known clinical diagnosis, and, if so, is such diagnosis at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to service? 

(c) If no known clinical diagnoses can be made, does the claimed chronic fatigue constitute a chronic disorder, meaning a disability that has existed for six months or more and exhibits intermittent episodes of improvement and worsening over a six-month period?  In reaching this determination, the Veteran's lay reports of symptoms must be considered. 

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

3.  The Veteran's claims file must be returned to the VA examiner who conducted the September 2011 VA neurological examination (or another medical professional, if such examiner is unavailable).  The examiner should address the following questions:

(a) Is it more likely than not (e.g., a greater than 50 percent probability) that the Veteran's headaches are etiologically related to his hypertension?

(b) Is it at least as likely as not (e.g., a 50 percent or greater likelihood) that the Veteran's headaches are etiologically related to service?

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

5.  Finally, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

